DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

RESPONSE TO AMENDMENT
	Claim rejections based on prior art

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/10/2022 has been entered.

	Applicant's arguments filed on 08/10/2021 with respect to claims 1-20 have been fully considered but are moot in view of newly cited reference.   
	
REJECTIONS BASED ON PRIOR ART

Claim Rejections - 35 USC § 103
	 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1.	Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over WU et al. (US pub. 2020/0104063), hereinafter, “WU”, in view of Shallal (US pub. 2019/0286560), hereinafter, “Shallal”.

2.         As per claim 1, WU discloses a method (see controller module 500 of fig. 5, as discloses in paragraph 0081), comprising: receiving a signal at a memory sub-system controller (502, 506, 507, combined) to perform an operation (see fig. 5 and paragraph 0081); in response to receiving the signal, enabling, by the memory sub-system controller, an interface (506 and 507) within the memory sub-system controller to transfer data to or from a component (driver 504), wherein the component is external to and coupled to the memory sub-system controller (see fig. 5 and paragraph 0081); transferring the data to or from the RCD component via the interface (see fig. 5 and paragraph 0081); and in response to the enablement of the interface being unsuccessful, transferring control of a memory device associated with the memory sub-system controller to the memory sub-system controller to perform operations not initiated by a host [see paragraph 0081, which discloses “in normal operation mode, the host provides control functions for moving information back and forth between the host and the volatile memory; in failure mode (e.g., power down), the host is incapable of providing control functions, and the memory controller 502 takes over and provides control function for moving information (e.g., backing up information stored at the volatile memory to the non-volatile memory)…. Additionally, the memory controller 502 may operate during normal operating mode for backing up data to the non-volatile storage”].  
but fails to expressly discloses ‘registering clock driver (RCD)’
Shallal discloses a ‘registering clock driver (RCD)’ [see paragraph 0045, which discloses “command buffer 126 (e.g., registering clock driver or RCD)”, and paragraphs 0069 and 0070].
It would have been obvious to one having ordinary skills in the art before the effective filling date of the claimed invention to incorporate Shallal’s teaching of a hybrid memory module with improved inter-memory data transmission path into WU’s teaching of a controller module with an operation table to be updated to determine the operational state of the controller module, which when combined with Shallal’s LRDIMMs having buffers/RCD, reduces loading on data bus and expand capacity of memory channels.

3.         As per claim 2, the combination of WU and Shallal discloses “The method of claim 1” [See rejection to claim 1 above], further comprising, in response to the enablement of the interface being successful, maintaining control of the memory device by a device that previously had control of the memory device (see paragraph 0081 of WU and paragraph 0069 and 0104 of Shallal).  

4.         As per claim 3, the combination of WU and Shallal discloses “The method of claim 2” [See rejection to claim 2 above], wherein the device that maintains control is a host coupled to the memory device (see paragraph 0081 of WU and paragraph 0069 and 0104 of Shallal).  

5.         As per claim 4, the combination of WU and Shallal discloses “The method of claim 1” [See rejection to claim 1 above], wherein transferring control of the memory device comprises transferring control of a dynamic random access memory (DRAM) device to the memory sub-system controller (see paragraph 0081 of WU and paragraph 0069 and 0104 of Shallal).  

6.         As per claim 5, the combination of WU and Shallal discloses “The method of claim 1” [See rejection to claim 1 above], further comprising enabling the interface without modifying a Basic Input/Output System (BIOS) associated with a host that is in communication with the memory sub-system controller (see paragraph 0081 of WU and paragraph 0069 and 0104 of Shallal).  

7.         As per claim 6, the combination of WU and Shallal discloses “The method of claim 1” [See rejection to claim 1 above], further comprising sending a reset signal to the RCD component to cause the interface to be disabled (see paragraph 0054 of Shallal).  

8.         As per claim 7, the combination of WU and Shallal discloses “The method of claim 1” [See rejection to claim 1 above], further comprising monitoring which device or component is managing the memory device (see paragraph 0081 of WU and paragraph 0069 and 0104 of Shallal).  

9.         As per claim 8, the combination of WU and Shallal discloses “The method of claim 7” [See rejection to claim 7 above], wherein the memory device, additional buses, and a memory clock are managed by a host (see paragraph 0081 of WU and paragraph 0069 and 0104 of Shallal).
   
10.         As per claim 9, the combination of WU and Shallal discloses “The method of claim 7” [See rejection to claim 7 above], wherein the memory device, additional buses, and a memory clock are managed by the memory sub-system controller (see paragraph 0081 of WU and paragraphs 0079 and 0111 of Shallal).  

11.         As per claim 10, the combination of WU and Shallal discloses “The method of claim 7” [See rejection to claim 7 above], wherein the memory clock is managed by the host and the memory device and the additional buses are managed by the memory sub-system controller (see paragraph 0081 of WU and paragraphs 0079 and 0111 of Shallal). 

12.         As per claims 11 and 16, Shallal discloses a system, comprising: a volatile memory device (DRAM of DRAM interface 520 of fig. 5, as discloses in paragraph 0080) of a non-volatile dual in-line memory module (NVDIMM) (see paragraph 0022); a memory sub-system controller (502, 506, 507, combined) of the NVDIMM coupled to the volatile memory device (see fig. 5); and a component (driver 504); wherein: the memory sub-system controller comprises a interface (506 and 507) to couple the memory sub-system controller to the component (see fig. 5), wherein the component is coupled to the volatile memory device, is external to the memory sub-system controller (see fig. 5), and configured to receive command and address input signals associated with the volatile memory device; and the memory sub-system controller to perform operations comprising enabling and managing the interface independent of modification to a basic input/output system (BIOS) of a host associated with the memory sub-system controller, wherein the memory sub-system controller performs the operations independent of initiation of the operations by a host [see paragraph 0081, which discloses “in normal operation mode, the host provides control functions for moving information back and forth between the host and the volatile memory; in failure mode (e.g., power down), the host is incapable of providing control functions, and the memory controller 502 takes over and provides control function for moving information (e.g., backing up information stored at the volatile memory to the non-volatile memory)…. Additionally, the memory controller 502 may operate during normal operating mode for backing up data to the non-volatile storage”].  
but fails to expressly discloses ‘registering clock driver (RCD)’, a ‘local communication (LCOM) interface’.
Shallal discloses a ‘registering clock driver (RCD)’ [see paragraph 0045, which discloses “command buffer 126 (e.g., registering clock driver or RCD)”, and paragraphs 0069 and 0070], a ‘local communication (LCOM) interface’ (see paragraph 0066).
It would have been obvious to one having ordinary skills in the art before the effective filling date of the claimed invention to incorporate Shallal’s teaching of a hybrid memory module with improved inter-memory data transmission path into WU’s teaching of a controller module with an operation table to be updated to determine the operational state of the controller module, which when combined with Shallal’s LRDIMMs having buffers/RCD, reduces loading on data bus and expand capacity of memory channels.

13.         As per claim 12, the combination of WU and Shallal discloses “The system of claim 11” [See rejection to claim 11 above], wherein the memory sub-system controller is configured to enable the LCOM interface prior to performing a save operation, a restore operation, or a host-initiated Arm-Save command (see paragraphs 0062, 0069 and 0104 of Shallal).  

14.         As per claim 13, the combination of WU and Shallal discloses “The system of claim 11” [See rejection to claim 11 above], wherein the memory sub-system controller is configured to enable the LCOM interface prior to performing a built-in self-test (BIST) (see paragraphs 0062, 0069 and 0104 of Shallal).  

15.         As per claim 14, the combination of WU and Shallal discloses “The system of claim 11” [See rejection to claim 11 above], wherein the memory sub-system controller is configured to enable the LCOM interface without obtaining control of the volatile memory device (see paragraphs 0062, 0069 and 0104 of Shallal).  

16.         As per claim 15, the combination of WU and Shallal discloses “The system of claim 11” [See rejection to claim 11 above], wherein the memory sub-system controller is configured to enable the LCOM interface and control the volatile memory device (see paragraphs 0062, 0069 and 0104 of Shallal).  

17.         As per claim 17, the combination of WU and Shallal discloses “The system of claim 16” [See rejection to claim 16 above], further comprising the registering clock driver (RCD) component coupled to the LCOM interface and the volatile memory device (see fig. 1B3 of Shallal).
  
18.         As per claim 18, the combination of WU and Shallal discloses “The system of claim 16” [See rejection to claim 16 above], wherein the memory sub-system controller configured to perform the full LCOM initialization comprises the memory sub-system controller configured to prevent a host associated with the volatile memory device from communicating with the volatile memory device (see paragraphs 0062, 0069 and 0104 of Shallal).  

19.         As per claim 19, the combination of WU and Shallal discloses “The system of claim 16” [See rejection to claim 16 above], wherein the memory sub-system controller is configured to perform the full LCOM initialization in response to at least one of: a host coupled to the memory sub-system controller sending a request to set an enable bit associated with the LCOM interface; the soft initialization failing; performance of a retry of a save operation or a restore operation; or any combination thereof (see paragraphs 0062, 0069 and 0104 of Shallal).  

20.         As per claim 20, the combination of WU and Shallal discloses “The system of claim 16” [See rejection to claim 16 above], wherein the memory sub-system controller is configured to return management of the volatile memory device to a host in response to completion of the full initialization (see paragraph 0081 of WU).   

CLOSING COMMENTS

CONCLUSION

a. STATUS OF CLAIMS IN THE APPLICATION 

	The following is a summary of the treatment and status of all claims in the 

application as recommended by M.P.E.P. 707.07(i):


 a (1) CLAIMS REJECTED IN THE APPLICATION 

	Per the instant office action, claims 1-20 have received a first action on the merits and are subject of a first action non-final.

 
b. DIRECTION OF FUTURE CORRESPONDENCES

	Any inquiry concerning this communication or earlier communications from the 

Examiner should be directed to Ernest Unelus whose telephone number is (571) 272-

8596. The examiner can normally be reached on Monday to Friday 9:00 AM to 5:00 PM. 



IMPORTANT NOTE
 
	If attempts to reach the above noted Examiner by telephone are unsuccessful, the 

Examiner's supervisor, Mr. Idriss Alrobaye, can be reached at the following telephone number: 

Area Code (571) 270-1023.

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PMR system, see her//pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217- 91 97 (toll-free).


/Ernest Unelus/
Primary Examiner
Art Unit 2181